Opinion issued January 22, 2010








 

In The
Court of Appeals
For The
First District of Texas
__________

NO.  01-09-01006-CR
__________

IN RE HERMAN NUGENT, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Herman Nugent, has filed a pro se petition for writ of mandamus,
complaining that the trial court (1) has not ruled on his motion for DNA testing filed in
cause number 9404129.  Since the petition was filed, the trial court has ruled on
relator's motion. (2)  We deny the petition for writ of mandamus.
	We deny as moot any pending motions.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator names as respondent the Honorable Vanessa
Velasquez, Judge, 183rd District Court of Harris County,
Texas. 
2.    	The State has filed a response. The response includes a copy of
the trial court's order appointing counsel for appellant for
purposes of DNA testing in cause number 9404129.  The order
was signed by Judge Velasquez on 12-11-2009.  Counsel Kelly
Smith was appointed to represent Herman Nugent.